Case: 4:15-cr-00404-HEA-NAB Doc. #: 2070 Filed: 02/12/19 Page: 1 of 2 PageID #:
                                    9327


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       No. S5-4:15 CR 404 HEA (NAB)
                                              )
ANTHONY JORDAN,                               )
                                              )
               Defendant.                     )

                            JOINT MOTION TO CONTINUE
                       FEBRUARY 14, 2019, STATUS CONFERENCE

       COME NOW the parties and respectfully request that the February 14, 2019, status

conference be continued to March 4, 2019, or a time and date convenient for the Court during the

week of March 4, 2019. The parties state as follows in support of this joint motion:

       1.      The parties are in the process of drafting a proposed scheduling order for this

Court’s consideration.      The proposed scheduling order is inclusive, anticipating dates and

deadlines up to and including trial of this capital prosecution.

       2.      The parties would benefit from additional time to create, draft, finalize and file the

proposed scheduling order. The parties respectfully suggest that this additional time will benefit

both parties and the Court.

       WHEREFORE, the parties respectfully requests that this Court grant the present motion

and continue the next status conference in this matter to March 4 or the week of March 4, 2019.




                                                  1
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2070 Filed: 02/12/19 Page: 2 of 2 PageID #:
                                    9328


                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                      /s/ Thomas Rea
                                                      THOMAS REA
                                                      ERIN GRANGER
                                                      MICHAEL REILLY
                                                      Assistant United States Attorneys


                                                      COUNSEL FOR DEFENDANT ANTHONY
                                                      JORDAN

                                                      /s/ J. William Lucco
                                                      J. WILLIAM LUCCO
                                                      MICHAEL J. GORLA
                                                      JAMES HENRY MORENO
                                                      VICTOR J. ABREU
                                                      MARIA A. PEDRAZA


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 12, 2019, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic filing
system upon all parties and counsel of record.

                                                      /s/ Thomas Rea
                                                      THOMAS REA




                                                  2
